EXHIBIT 10.1
 
AMENDED AND RESTATED LOAN AGREEMENT
 
 
This Amended and Restated Loan Agreement (this “Agreement”) dated as of November
23, 2010, is between Bank of America, N.A. (the “Bank”) and Game Trading
Technologies, Inc. and Gamers Factory, Incorporated (collectively, the
“Borrower”).
 
1.  
DEFINITIONS

 
In addition to the terms which are defined elsewhere in this Agreement, the
following terms have the meanings indicated for the purposes of this Agreement:
 
1.1  
“Borrowing Base” means the sum of:

 
(a)
80% of the balance due on Acceptable Receivables; and

 
(b)
the lesser of One Million Five Hundred Thousand Dollars ($1,500,000) or 20% of
the value of Acceptable Inventory.

 
In determining the value of Acceptable Inventory to be included in the Borrowing
Base, the Bank will use the lowest of (i) the Borrower’s cost, (ii) the
Borrower’s estimated market value, or (iii) the Bank’s independent determination
of the resale value of such inventory in such quantities and on such terms as
the Bank deems appropriate.
 
After calculating the Borrowing Base as provided above, the Bank may deduct such
reserves as the Bank may establish from time to time in its reasonable credit
judgment, including, without limitation, reserves for rent at leased locations
subject to statutory or contractual landlord’s liens, inventory shrinkage,
dilution, customs charges, warehousemen’s or bailees’ charges, liabilities to
growers of agricultural products which are entitled to lien rights under the
federal Perishable Agricultural Commodities Act or any applicable state law, and
the amount of estimated maximum exposure, as determined by the Bank from time to
time, under any interest rate contracts which the Borrower enters into with the
Bank (including interest rate swaps, caps, floors, options thereon, combinations
thereof, or similar contracts).
 
1.2  
“Acceptable Receivable” means an account receivable which satisfies the
following requirements:

 
(a)
The account has resulted from the sale of goods by the Borrower in the ordinary
course of the Borrower’s business and without any further obligation on the part
of the Borrower to service, repair, or maintain any such goods sold other than
pursuant to any applicable warranty.

 
(b)
There are no conditions which must be satisfied before the Borrower is entitled
to receive payment of the account.  Accounts arising from COD sales,
consignments or guaranteed sales are not acceptable.

 
(c)
The debtor upon the account does not claim any defense to payment of the
account, whether well founded or otherwise.

 
(d)
The account balance does not include the amount of any counterclaims or offsets
which have been or may be asserted against the Borrower by the account debtor
(including offsets for any “contra accounts” owed by the Borrower to the account
debtor for goods purchased by the Borrower or for services performed for the
Borrower).  To the extent any counterclaims, offsets, or contra accounts exist
in favor of the debtor, such amounts shall be deducted from the account balance.

 
(e)
The account represents a genuine obligation of the debtor for goods sold to and
accepted by the debtor.  To the extent any credit balances exist in favor of the
debtor, such credit balances shall be deducted from the account balance.

 
 
1

--------------------------------------------------------------------------------

 
 
(f)
The account balance does not include the amount of any finance or service
charges payable by the account debtor.  To the extent any finance charges or
service charges are included, such amounts shall be deducted from the account
balance.

 
(g)
The Borrower has sent an invoice to the debtor in the amount of the account.

 
(h)
The Borrower is not prohibited by the laws of the state where the account debtor
is located from bringing an action in the courts of that state to enforce the
debtor’s obligation to pay the account.  The Borrower has taken all appropriate
actions to ensure access to the courts of the state where the account debtor is
located, including, where necessary, the filing of a Notice of Business
Activities Report or other similar filing with the applicable state agency or
the qualification by the Borrower as a foreign corporation authorized to
transact business in such state.

 
(i)
The account is owned by the Borrower free of any title defects or any liens or
interests of others except the security interest in favor of the Bank.

 

(j)  The debtor upon the account is not any of the following:

 
 
(i)
An employee, affiliate, parent or subsidiary of the Borrower, or an entity which
has common officers or directors with the Borrower.

 
 
(ii)
The U.S. government or any agency or department of the U.S. government unless
the Bank agrees in writing to accept the obligation, the Borrower complies with
the procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C. §15)
with respect to the obligation, and the underlying contract expressly provides
that neither the U.S. government nor any agency or department thereof shall have
the right of set-off against the Borrower.

 
 
(iiI)
Any state, county, city, town or municipality.

 
 
(iv)
Any person or entity located in a foreign country.

 
(k)
The account is not in default.  An account will be considered in default if any
of the following occur:

 
 
(i)
the account is not paid within 90 days from its invoice date or 60 days from its
due date, whichever occurs first;

 
 
(ii)
the debtor obligated upon the account suspends business, makes a general
assignment for the benefit of creditors, or fails to pay its debts generally as
they come due; or

 
 
(iii)
any petition is filed by or against the debtor obligated upon the account under
any bankruptcy law or any other law or laws for the relief of debtors.

 
(l)
The account is not the obligation of a debtor who is in default (as defined
above) on 50% or more of the accounts upon which such debtor is obligated.

 
(m)
The account does not arise from the sale of goods which remain in the Borrower’s
possession or under the Borrower’s control.

 
(n)
The account is not evidenced by a promissory note or chattel paper, nor is the
account debtor obligated to the Borrower under any other obligation which is
evidenced by a promissory note.

 
(o)           The account is otherwise acceptable to the Bank.
 
In addition to the foregoing limitations, the dollar amount of accounts included
as Acceptable Receivables which are the obligations of a single debtor shall not
exceed the concentration limit established for that debtor.  To the extent the
total of such accounts exceeds a debtor’s concentration limit, the amount of any
such excess shall be excluded.  The concentration limit for each debtor shall be
equal to 50% of the total amount of the Borrower’s total accounts receivable at
that time.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3  
“Acceptable Inventory” means inventory which satisfies the following
requirements:

 
(a)
The inventory is owned by the Borrower free of any title defects or any liens or
interests of others except the security interest in favor of the Bank.  This
does not prohibit any statutory liens which may exist in favor of the growers of
agricultural products which are purchased by the Borrower.

 
(b)
The inventory is located at locations which the Borrower has disclosed to the
Bank and which are acceptable to the Bank.  If the inventory is covered by a
negotiable document of title (such as a warehouse receipt) that document must be
delivered to the Bank.  Inventory which is in transit is not acceptable.

 
(c)
The inventory is held for sale in the ordinary course of the Borrower’s business
and is of good and merchantable quality.  Display items, work-in-process, parts,
raw materials, samples, and packing and shipping materials are not
acceptable.  Inventory which is obsolete, unsalable, damaged, defective, used,
discontinued or slow-moving, or which has been returned by the buyer, is not
acceptable.

 
(d)
The inventory is covered by insurance as required in the “Covenants” section of
this Agreement.

 
(e)
The inventory has not been manufactured to the specifications of a particular
account debtor.

 
(f)
The inventory is not subject to any licensing agreements which would prohibit or
restrict in any way the ability of the Bank to sell the inventory to third
parties.

 
(g)
The inventory has been produced in compliance with the requirements of the U.S.
Fair Labor Standards Act (29 U.S.C. §§201 et seq.).

 
(h)
The inventory is not placed on consignment.

 
(I)
The inventory is otherwise acceptable to the Bank.

 
1.4  
“Credit Limit” means the amount of Five Million Dollars ($5,000,000).

 
2.  
LINE OF CREDIT AMOUNT AND TERMS

 
2.1  
Line of Credit Amount.

 
(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrower.  The amount of the line of credit (the “Line of Credit
Commitment”) is equal to the lesser of (i) the Credit Limit or (ii) the
Borrowing Base.

 
(b)
This is a revolving line of credit.  During the availability period, the
Borrower may repay principal amounts and reborrow them.

 
(c)
The Borrower agrees not to permit the principal balance outstanding to exceed
the Line of Credit Commitment.  If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank’s demand.

 
 
3

--------------------------------------------------------------------------------

 
 
2.2  
Availability Period.

 
The Line of Credit is available between the date of this Agreement and May 27,
2011, or such earlier date as the availability may terminate as provided in this
Agreement (the “Line of Credit Expiration Date”).
 
2.3  
Conditions to Availability of Credit.

 
In addition to the items required to be delivered to the Bank under the
paragraph entitled “Financial Information” in the “Covenants” section of this
Agreement, the Borrower will promptly deliver the following to the Bank at such
times as may be requested by the Bank:
 
(a)
A borrowing certificate, in form and detail satisfactory to the Bank, setting
forth the Acceptable Receivables and the Acceptable Inventory on which the
requested extension of credit is to be based.

 
(b)
Copies of the invoices or the record of invoices from the Borrower’s sales
journal for such Acceptable Receivables and a listing of the names and addresses
of the debtors obligated thereunder.

 
(c)
Copies of the delivery receipts, purchase orders, shipping instructions, bills
of lading and other documentation pertaining to such Acceptable Receivables.

 
(d)
Copies of the cash receipts journal pertaining to the borrowing certificate.

 
2.4
Repayment Terms.

 
(a)
The Borrower will pay interest on December 1, 2010, and then on the same day of
each month thereafter until payment in full of any principal outstanding under
this facility.

 
(b)
The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Line of Credit Expiration
Date.

 
2.5  
Interest Rate.

 
(a)
The interest rate is a rate per year equal to the BBA LIBOR Daily Floating Rate
plus two and one half percentage points (2.50%).

 
(b)
The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest which can
change on each banking day.  The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate (“BBA LIBOR”) for U.S. Dollar
deposits for delivery on the date in question for a one month term beginning on
that date.  The Bank will use the BBA LIBOR Rate as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
selected by the Bank from time to time) as determined at approximately 11:00
a.m. London time two (2) London Banking Days prior to the date in question, as
adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs.  If
such rate is not available at such time for any reason, then the rate will be
determined by such alternate method as reasonably selected by the Bank.  A
“London Banking Day” is a day on which banks in London are open for business and
dealing in offshore dollars.

 
 
4

--------------------------------------------------------------------------------

 
 
3.  
FEES AND EXPENSES

 
3.1  
Fees.

 
(a)
Loan Fee.  The Borrower agrees to pay a loan fee in the amount of Six Thousand
Two Hundred Fifty Dollars ($6,250).  This fee is due on the date of this
Agreement.

 
(b)
Unused Commitment Fee.  The Borrower agrees to pay a fee on any difference
between the Line of Credit Commitment and the amount of credit it actually uses,
determined by the daily amount of credit outstanding during the specified
period.  The fee will be calculated at 0.50% per year.  is fee is due on
December 31, 2010 and on the last day of each following quarter until the
expiration of the availability period.

 
(c)
Waiver Fee.  If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank’s option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment.  Nothing in this paragraph shall
imply that the Bank is obligated to agree to any waiver or amendment requested
by the Borrower.  The Bank may impose additional requirements as a condition to
any waiver or amendment.

 
(d)
Late Fee.  To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late.  The imposition and payment of a late fee shall not
constitute a waiver of the Bank’s rights with respect to the default.

 
3.2  
Expenses.

 
The Borrower agrees to immediately repay the Bank for expenses that include, but
are not limited to, filing, recording and search fees, appraisal fees, title
report fees, and documentation fees.
 
3.3  
Reimbursement Costs.

 
(a)
The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement.  Expenses include, but are not limited to, reasonable attorneys’
fees, including any allocated costs of the Bank’s in-house counsel to the extent
permitted by applicable law.

 
(b)
The Borrower agrees to reimburse the Bank for the cost of periodic field
examinations of the Borrower’s books, records and collateral, and appraisals of
the collateral, at such intervals as the Bank may reasonably require.  The
actions described in this paragraph may be performed by employees of the Bank or
by independent appraisers.

 
4.  
COLLATERAL

 
4.1  
Personal Property.

 
The personal property listed below now owned or owned in the future by the
parties listed below will secure the Borrower’s obligations to the Bank under
this Agreement.  The collateral is further defined in security agreement(s)
executed by the owners of the collateral. In addition, all personal property
collateral owned by the Borrower securing this Agreement shall also secure all
other present and future obligations of the Borrower to the Bank (excluding any
consumer credit covered by the federal Truth in Lending law, unless the Borrower
has otherwise agreed in writing or received written notice thereof).  All
personal property collateral securing any other present or future obligations of
the Borrower to the Bank shall also secure this Agreement.
 
5.  
DISBURSEMENTS, PAYMENTS AND COSTS

 
5.1  
Disbursements and Payments.

 
(a)
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account, as described in this Agreement or
otherwise authorized by the Borrower.  For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower’s statement
or at one of the Bank’s banking centers in the United States, or by such other
method as may be permitted by the Bank.

 
 
5

--------------------------------------------------------------------------------

 
 
(b)
The Bank may honor instructions for advances or repayments given by the Borrower
(if an individual), or by any one of the individuals authorized to sign loan
agreements on behalf of the Borrower, or any other individual designated by any
one of such authorized signers (each an “Authorized Individual”).

 
(c)
For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit.  If there are insufficient immediately available
funds in the deposit account on the date the Bank enters any such debit
authorized by this Agreement, the Bank may reverse the debit.

 
(d)
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank.  In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.

 
(e)
Prior to the date each payment of principal and interest and any fees from the
Borrower becomes due (the “Due Date”), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the “Billed
Amount”).  The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.  If the Billed Amount differs from the actual amount
due on the Due Date (the “Accrued Amount”), the discrepancy will be treated as
follows:

 
 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy.  The
Borrower will not be in default by reason of any such discrepancy.

 
 
(ii)
If the Billed Amount is more than the Accrued Amount, the Billed Amount for the
following Due Date will be decreased by the amount of the discrepancy.

 
 
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding.  The Bank will
not pay the Borrower interest on any overpayment.

 
5.2  
Requests for Credit; Equal Access by all Borrowers.

 
Any Borrower (or a person or persons authorized by any one of the Borrowers),
acting alone, can borrow up to the full amount of credit provided under this
Agreement.  Each Borrower will be liable for all extensions of credit made under
this Agreement to any other Borrower.
 
5.3  
Telephone and Telefax Authorization.

 
(a)
The Bank may honor telephone or telefax instructions for advances or repayments
given, or purported to be given, by any one of the Authorized Individuals.

 
(b)
Advances will be deposited in and repayments will be withdrawn from account
number _______ owned by the Borrower, or such other of the Borrower’s accounts
with the Bank as designated in writing by the Borrower.

 
(c)
The Borrower will indemnify and hold the Bank harmless from all liability, loss,
and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized
Individual.  This paragraph will survive this Agreement’s termination, and will
benefit the Bank and its officers, employees, and agents.

 
5.4  
Direct Debit.

 
(a)
The Borrower agrees that on the Due Date the Bank will debit the Billed Amount
from deposit account number _____ owned by the Borrower, or such other of the
Borrower’s accounts with the Bank as designated in writing by the Borrower (the
“Designated Account”).

 
(b)
The Borrower may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement.

 
5.5  
Banking Days.

 
Unless otherwise provided in this Agreement, a banking day is a day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close,
or are in fact closed, in the state where the Bank’s lending office is located,
and, if such day relates to amounts bearing interest at an offshore rate (if
any), means any such day on which dealings in dollar deposits are conducted
among banks in the offshore dollar interbank market.  All payments and
disbursements which would be due on a day which is not a banking day will be due
on the next banking day.  All payments received on a day which is not a banking
day will be applied to the credit on the next banking day.
 
 
6

--------------------------------------------------------------------------------

 
 
5.6  
Interest Calculation.

 
Except as otherwise stated in this Agreement, all interest and fees, if any,
will be computed on the basis of a 360-day year and the actual number of days
elapsed.  This results in more interest or a higher fee than if a 365-day year
is used.  Installments of principal which are not paid when due under this
Agreement shall continue to bear interest until paid.
 
5.7  
Default Rate.

 
Upon the occurrence of any default or after maturity or after judgment has been
rendered on any obligation under this Agreement, all amounts outstanding under
this Agreement, including any interest, fees, or costs which are not paid when
due, will at the option of the Bank bear interest at a rate which is 6.0
percentage point(s) higher than the rate of interest otherwise provided under
this Agreement.  This may result in compounding of interest.  This will not
constitute a waiver of any default.
 
5.8  
Overdrafts.

 
At the Bank’s sole option in each instance, the Bank may do one of the
following:
 
(a)
The Bank may make advances under this Agreement to prevent or cover an overdraft
on any account of the Borrower with the Bank.  Each such advance will accrue
interest from the date of the advance or the date on which the account is
overdrawn, whichever occurs first, at the interest rate described in this
Agreement.  The Bank may make such advances even if the advances may cause any
credit limit under this Agreement to be exceeded.

 
(b)
The Bank may reduce the amount of credit otherwise available under this
Agreement by the amount of any overdraft on any account of the Borrower with the
Bank.

 
This paragraph shall not be deemed to authorize the Borrower to create
overdrafts on any of the Borrower’s accounts with the Bank.
 
5.9  
Payments in Kind.

 
If the Bank requires delivery in kind of the proceeds of collection of the
Borrower’s accounts receivable, such proceeds shall be credited to interest,
principal, and other sums owed to the Bank under this Agreement in the order and
proportion determined by the Bank in its sole discretion.  All such credits will
be conditioned upon collection and any returned items may, at the Bank’s option,
be charged to the Borrower.
 
6.  
CONDITIONS

 
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.
 
6.1  
Authorizations.

 
If the Borrower or any guarantor is anything other than a natural person,
evidence that the execution, delivery and performance by the Borrower and/or
such guarantor of this Agreement and any instrument or agreement required under
this Agreement have been duly authorized.
 
6.2  
Governing Documents.

 
If required by the Bank, a copy of the Borrower’s organizational documents.
 
6.3  
Security Agreements.

 
 
Signed original security agreements covering the personal property collateral
which the Bank requires.

 
6.4  
Perfection and Evidence of Priority.

 
Evidence that the security interests and liens in favor of the Bank are valid,
enforceable, properly perfected in a manner acceptable to the Bank and prior to
all others’ rights and interests, except those the Bank consents to in
writing.  All title documents for motor vehicles which are part of the
collateral must show the Bank’s interest.
 
 
7

--------------------------------------------------------------------------------

 
 
6.5  
Payment of Fees.

 
Payment of all fees and other amounts due and owing to the Bank, including
without limitation payment of all accrued and unpaid expenses incurred by the
Bank as required by the paragraph entitled “Reimbursement Costs.”
 
6.6  
Good Standing.

 
Certificates of good standing for the Borrower from its state of formation and
from any other state in which the Borrower is required to qualify to conduct its
business.
 
6.7  
Landlord Agreement.

 
For any personal property collateral located on real property which is subject
to a mortgage or deed of trust or which is not owned by the Borrower (or the
grantor of the security interest), an agreement from the owner of the real
property and the holder of any such mortgage or deed of trust.
 
6.8  
Insurance.

 
Evidence of insurance coverage, as required in the “Covenants” section of this
Agreement.
 
6.9  
Appraisals.

 
Appraisals prepared by appraisers acceptable to the Bank with respect to the
liquidation value of the Borrower’s inventory.
 
7.  
REPRESENTATIONS AND WARRANTIES

 
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties.  Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
 
7.1  
Formation.

 
If the Borrower is anything other than a natural person, it is duly formed and
existing under the laws of the state or other jurisdiction where organized.
 
7.2  
Authorization.

 
This Agreement, and any instrument or agreement required hereunder, are within
the Borrower’s powers, have been duly authorized, and do not conflict with any
of its organizational papers.
 
7.3  
Enforceable Agreement.

 
This Agreement is a legal, valid and binding agreement of the Borrower,
enforceable against the Borrower in accordance with its terms, and any
instrument or agreement required hereunder, when executed and delivered, will be
similarly legal, valid, binding and enforceable.
 
7.4  
Good Standing.

 
In each state in which the Borrower does business, it is properly licensed, in
good standing, and, where required, in compliance with fictitious name statutes.
 
 
8

--------------------------------------------------------------------------------

 
 
7.5  
No Conflicts.

 
This Agreement does not conflict with any law, agreement, or obligation by which
the Borrower is bound.
 
7.6  
Financial Information.

 
All financial and other information that has been or will be supplied to the
Bank is sufficiently complete to give the Bank accurate knowledge of the
Borrower’s (and any guarantor’s) financial condition, including all material
contingent liabilities.  Since the date of the most recent financial statement
provided to the Bank, there has been no material adverse change in the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower (or any guarantor).  If the Borrower is comprised of the trustees of a
trust, the foregoing representations shall also pertain to the trustor(s) of the
trust.
 
7.7  
Lawsuits.

 
There is no lawsuit, tax claim or other dispute pending or threatened against
the Borrower which, if lost, would impair the Borrower’s financial condition or
ability to repay the loan, except as have been disclosed in writing to the Bank.
 
7.8  
Collateral.

 
All collateral required in this Agreement is owned by the grantor of the
security interest free of any title defects or any liens or interests of others,
except those which have been approved by the Bank in writing.
 
7.9  
Permits, Franchises.

 
The Borrower possesses all permits, memberships, franchises, contracts and
licenses required and all trademark rights, trade name rights, patent rights,
copyrights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged.
 
7.10  
Other Obligations.

 
The Borrower is not in default on any obligation for borrowed money, any
purchase money obligation or any other material lease, commitment, contract,
instrument or obligation, except as have been disclosed in writing to the Bank.
 
7.11  
Tax Matters.

 
The Borrower has no knowledge of any pending assessments or adjustments of its
income tax for any year and all taxes due have been paid, except as have been
disclosed in writing to the Bank.
 
7.12  
No Event of Default.

 
There is no event which is, or with notice or lapse of time or both would be, a
default under this Agreement.
 
7.13  
Insurance.

 
The Borrower has obtained, and maintained in effect, the insurance coverage
required in the “Covenants” section of this Agreement.
 
7.14  
Merchantable Inventory; Compliance with FLSA.

 
All inventory which is included in the Borrowing Base is of good and
merchantable quality and free from defects, and has been produced in compliance
with the requirements of the U.S. Fair Labor Standards Act (29 U.S.C. §§201 et
seq.).
 
8.  
COVENANTS

 
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
 
 
9

--------------------------------------------------------------------------------

 
 
8.1  
Use of Proceeds.

 
(a)           To use the proceeds of the Line of Credit only for general working
capital needs of either Borrower.
 
(b)
The proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any “margin stock” as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such “margin stock,” or to reduce or retire any indebtedness
incurred for such purpose.

 
8.2  
Financial Information.

 
To provide the following financial information and statements in form and
content acceptable to the Bank, and such additional information as requested by
the Bank from time to time.  The Bank reserves the right, upon written notice to
the Borrower, to require the Borrower to deliver financial information and
statements to the Bank more frequently than otherwise provided below, and to use
such additional information and statements to measure any applicable financial
covenants in this Agreement.
 
(a)
Within 120 days of the fiscal year end, the annual financial statements of the
Borrowers, certified and dated by an authorized financial officer. These
financial statements must be audited (with an opinion satisfactory to the Bank)
by a Certified Public Accountant acceptable to the Bank. The statements shall be
prepared on a consolidated and consolidating basis.

 
(b)
Within 45 days of the period’s end (including the last period in each fiscal
year), quarterly financial statements of the Borrowers, certified and dated by
an authorized financial officer.  These financial statements may be
company-prepared. The statements shall be prepared on a consolidated and
consolidating basis.

 
(c)
Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by the Borrower
to or from the Borrower’s auditor.  If no management letter is prepared, the
Bank may, in its discretion, request a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 
(d)
Financial projections covering a time period acceptable to the Bank and
specifying the assumptions used in creating the projections.  The projections
shall be provided to the Bank no less often than 120 days after the end of each
fiscal year.

 
(e)
A borrowing certificate setting forth the amount of Acceptable Receivables and
Acceptable Inventory as of the last day of each month within thirty (30) days
after month end and, upon the Bank’s request, copies of the invoices or the
record of invoices from the Borrower’s sales journal for such Acceptable
Receivables, copies of the delivery receipts, purchase orders, shipping
instructions, bills of lading and other documentation pertaining to such
Acceptable Receivables, and copies of the cash receipts journal pertaining to
the borrowing certificate.

 
(f)
Within 120 days of the end of each fiscal year and within 45 days of the end of
each quarter, a compliance certificate of the Borrower, signed by an authorized
financial officer and setting forth (i) the information and computations (in
sufficient detail) to establish compliance with all financial covenants at the
end of the period covered by the financial statements then being furnished and
(ii) whether there existed as of the date of such financial statements and
whether there exists as of the date of the certificate, any default under this
Agreement applicable to the party submitting the information and, if any such
default exists, specifying the nature thereof and the action the party is taking
and proposes to take with respect thereto.

 
(g)
A detailed aging of the Borrower’s receivables by invoice or a summary aging by
account debtor, as specified by the Bank, within thirty (30) days after the end
of each month.

 
(h)
If the Bank requires the Borrower to deliver the proceeds of accounts receivable
to the Bank upon collection by the Borrower, a schedule of the amounts so
collected and delivered to the Bank.

 
(i)
Copies of all letters of credit issued in support of the Borrower’s accounts
receivable.

 
(j)
Promptly upon the Bank’s request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to the Borrower and
as to each guarantor of the Borrower’s obligations to the Bank as the Bank may
request.

 
8.3  
Funded Debt to EBITDA Ratio.

 
To maintain on a consolidated basis a ratio of Funded Debt to EBITDA not
exceeding 3.0:1.0.
 
 “Funded Debt” means all outstanding liabilities for borrowed money and other
interest-bearing liabilities, including current and long term debt, and
including the stated amount of any letter of credit issued for the account of
the Borrower or any reimbursement obligation owing by the Borrower with respect
to any letter of credit.
 
 
10

--------------------------------------------------------------------------------

 
 
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, and plus any non-cash stock
compensation provided to employees and non-employees to the extent the same was
deducted in the determination of net income.
 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period.
 
8.4  
Basic Fixed Charge Coverage Ratio.

 
To maintain on a consolidated basis a Basic Fixed Charge Coverage Ratio of at
least 1.5:1.0.
 
“Basic Fixed Charge Coverage Ratio” means the ratio of (a) the sum of EBITDA
plus lease expense and rent expense, minus income tax, minus dividends,
withdrawals, and other distributions, to (b) the sum of interest expense, lease
expense, rent expense, the current portion of long term debt and the current
portion of capitalized lease obligations.
 
“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, and amortization, and plus any non-cash stock
compensation provided to employees and non-employees to the extent the same was
deducted in the determination of net income.
 
This ratio will be calculated at the end of each reporting period for which the
Bank requires financial statements, using the results of the twelve-month period
ending with that reporting period.  The current portion of long-term liabilities
will be measured as of the last day of the calculation period.
 
8.5  
Bank as Principal Depository.

 
To maintain the Bank or one of its affiliates as its principal depository bank,
including for the maintenance of business, cash management, operating and
administrative deposit accounts.
 
8.6  
Other Debts.

 
Not to have outstanding or incur any direct or contingent liabilities or lease
obligations (other than those to the Bank), or become liable for the liabilities
of others, without the Bank’s written consent.  This does not prohibit:
 
(a)
Acquiring goods, supplies, or merchandise on normal trade credit.

 
(b)
Endorsing negotiable instruments received in the usual course of business.

 
(c)
Obtaining surety bonds in the usual course of business.

 
(d)
Liabilities, lines of credit and leases in existence on the date of this
Agreement disclosed in writing to the Bank.

 
8.7  
Other Liens.

 
Not to create, assume, or allow any security interest or lien (including
judicial liens) on property the Borrower now or later owns, except:
 
(a)
Liens and security interests in favor of the Bank.

 
(b)
Liens for taxes not yet due.

 
(c)
Liens outstanding on the date of this Agreement disclosed in writing to the
Bank.

 
(d)
Additional purchase money security interests in assets acquired after the date
of this Agreement.

 
 
11

--------------------------------------------------------------------------------

 
 
8.8  
Maintenance of Assets.

 
(a)
Not to sell, assign, lease, transfer or otherwise dispose of any part of the
Borrower’s business or the Borrower’s assets except in the ordinary course of
the Borrower’s business.

 
(b)
Not to sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value, or enter into any agreement to do so.

 
(c)
Not to enter into any sale and leaseback agreement covering any of its fixed
assets.

 
(d)
To maintain and preserve all rights, privileges, and franchises the Borrower now
has.

 
(e)
To make any repairs, renewals, or replacements to keep the Borrower’s properties
in good working condition.

 
8.9  
Investments.

 
Not to have any existing, or make any new, investments in any individual or
entity, or make any capital contributions or other transfers of assets to any
individual or entity, except for:
 
(a)
Existing investments disclosed to the Bank in writing.

 
(b)
Investments in the Borrower’s current subsidiaries.

 
(c)
Investments in any of the following:

 
 
(i)
certificates of deposit;

 
 
(ii)
U.S. treasury bills and other obligations of the federal government;

 
 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

 
8.10  
Loans.

 
Not to make any loans, advances or other extensions of credit to any individual
or entity, except for:
 
(a)
Existing extensions of credit disclosed to the Bank in writing.

 
(b)
Extensions of credit to the Borrower’s current subsidiaries.

 
(c)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

 
8.11  
Change of Management.

 
To retain Todd Hays and Rodney Hillman in their current management positions
with the Borrower.
 
8.12  
Change of Ownership.

 
Not to cause, permit, or suffer any change in capital ownership such that Todd
Hays, Rod Hillman, John Hays, Jr., and Tom Hays cease to own and control,
directly and indirectly, at least fifty-one percent (51%) of the capital
ownership of the Borrower net of any warrants.
 
8.13  
Additional Negative Covenants.

 
Not to, without the Bank’s written consent:
 
 
12

--------------------------------------------------------------------------------

 
 
(a)
Enter into any consolidation, merger, or other combination, or become a partner
in a partnership, a member of a joint venture, or a member of a limited
liability company.

 
(b)
Acquire or purchase a business or its assets.

 
(c)
Engage in any business activities substantially different from the Borrower’s
present business.

 
(d)
Liquidate or dissolve the Borrower’s business.

 
(e)
Voluntarily suspend its business for more than thirty (30) days in any ninety
(90) day period.

 
8.14  
Notices to Bank.

 
To promptly notify the Bank in writing of:
 
(a)
Any lawsuit over Two Hundred Fifty Thousand Dollars ($250,000) against the
Borrower or any Obligor.

 
(b)
Any substantial dispute between any governmental authority and the Borrower or
any Obligor.

 
(c)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

 
(d)
Any material adverse change in the Borrower’s or any Obligor’s business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the credit.

 
(e)
Any change in the Borrower’s or any Obligor’s name, legal structure, principal
residence (for an individual), state of registration (for a registered entity),
place of business, or chief executive office if the Borrower or any Obligor has
more than one place of business.

 
(f)
Any actual contingent liabilities of the Borrower or any Obligor, and any such
contingent liabilities which are reasonably foreseeable, where such liabilities
are in excess of Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate.

 
For purposes of this Agreement, “Obligor” shall mean any guarantor, any party
pledging collateral to the Bank, or, if the Borrower is comprised of the
trustees of a trust, any trustor.
 
8.15  
Insurance.

 
(a)
General Business Insurance.  To maintain insurance satisfactory to the Bank as
to amount, nature and carrier covering property damage (including loss of use
and occupancy) to any of the Borrower’s properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and any other insurance
which is usual for the Borrower’s business.  Each policy shall provide for at
least thirty (30) days prior notice to the Bank of any cancellation thereof.

 
(b)
Insurance Covering Collateral.  To maintain all risk property damage insurance
policies (including without limitation windstorm coverage, and hurricane
coverage as applicable) covering the tangible property comprising the
collateral.  Each insurance policy must be in an amount acceptable to the
Bank.  The insurance must be issued by an insurance company acceptable to the
Bank and must include a lender’s loss payable endorsement in favor of the Bank
in a form acceptable to the Bank.

 
(c)
Evidence of Insurance.  Upon the request of the Bank, to deliver to the Bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.

 
 
13

--------------------------------------------------------------------------------

 
 
8.16  
Compliance with Laws.

 
To comply with the laws (including any fictitious or trade name statute),
regulations, and orders of any government body with authority over the
Borrower’s business.  The Bank shall have no obligation to make any advance to
the Borrower except in compliance with all applicable laws and regulations and
the Borrower shall fully cooperate with the Bank in complying with all such
applicable laws and regulations.
 
8.17  
ERISA Plans. 

 
Promptly during each year, to pay and cause any subsidiaries to pay
contributions adequate to meet at least the minimum funding standards under
ERISA with respect to each and every Plan; file each annual report required to
be filed pursuant to ERISA in connection with each Plan for each year; and
notify the Bank within ten (10) days of the occurrence of any Reportable Event
that might constitute grounds for termination of any capital Plan by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a trustee to administer any Plan.  “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended from time to
time.  Capitalized terms in this paragraph shall have the meanings defined
within ERISA.
 
8.18  
Books and Records.

 
To maintain adequate books and records.
 
8.19  
Audits.

 
To allow the Bank and its agents to inspect the Borrower’s properties and
examine, audit, and make copies of books and records at any reasonable
time.   Borrower acknowledges that, at the time this Agreement is executed, the
Bank intends to conduct an audit at least annually.  If any of the Borrower’s
properties, books or records are in the possession of a third party, the
Borrower authorizes that third party to permit the Bank or its agents to have
access to perform inspections or audits and to respond to the Bank’s requests
for information concerning such properties, books and records.
 
8.20  
Perfection of Liens.

 
To help the Bank perfect and protect its security interests and liens, and
reimburse it for related costs it incurs to protect its security interests and
liens.
 
8.21  
Cooperation.

 
To take any action reasonably requested by the Bank to carry out the intent of
this Agreement.
 
9.  
DEFAULT AND REMEDIES

 
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice.  If an event which, with notice or
the passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement.  In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity.  If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.
 
9.1  
Failure to Pay.

 
The Borrower fails to make a payment under this Agreement when due.
 
9.2  
Other Bank Agreements.

 
Any default occurs under any other agreement the Borrower (or any Obligor) or
any of the Borrower’s related entities or affiliates has with the Bank or any
affiliate of the Bank.
 
9.3  
Cross-default.

 
Any default occurs under any agreement in connection with any credit the
Borrower (or any Obligor) or any of the Borrower’s related entities or
affiliates has obtained from anyone else or which the Borrower (or any Obligor)
or any of the Borrower’s related entities or affiliates has guaranteed.
 
9.4  
Termination of Gamestop and SOCOM Agreements.

 
A termination of either or both of (i) that certain letter agreement between
SOCOM LLC and Game Trading Technologies, Inc. dated September 27, 2010, and (ii)
that certain agreement between Gamestop, Inc. and Game Trading Technologies,
Inc. dated October 8, 2010; provided, however, that the Borrower shall have up
to thirty (30) days to renegotiate or renew such terminated agreement(s) with
terms satisfactory to the Bank.
 
 
14

--------------------------------------------------------------------------------

 
 
9.5  
False Information.

 
The Borrower or any Obligor has given the Bank materially false or misleading
information or representations.
 
9.6  
Bankruptcy.

 
The Borrower, any Obligor, or any general partner of the Borrower or of any
Obligor files a bankruptcy petition, a bankruptcy petition is filed against any
of the foregoing parties, or the Borrower, any Obligor, or any general partner
of the Borrower or of any Obligor makes a general assignment for the benefit of
creditors.
 
9.7  
Receivers.

 
A receiver or similar official is appointed for a substantial portion of the
Borrower’s or any Obligor’s business, or the business is terminated, or, if any
Obligor is anything other than a natural person, such Obligor is liquidated or
dissolved.
 
9.8  
Lien Priority.

 
The Bank fails to have an enforceable first lien (except for any prior liens to
which the Bank has consented in writing) on or security interest in any property
given as security for this Agreement (or any guaranty).
 
9.9  
Lawsuits.

 
Any lawsuit or lawsuits are filed on behalf of one or more trade creditors
against the Borrower or any Obligor in an aggregate amount of Two Hundred Fifty
Thousand Dollars ($250,000) or more in excess of any insurance coverage.
 
9.10  
Judgments.

 
Any judgments or arbitration awards are entered against the Borrower or any
Obligor, or the Borrower or any Obligor enters into any settlement agreements
with respect to any litigation or arbitration, in an aggregate amount of Two
Hundred Fifty Thousand Dollars ($250,000) or more in excess of any insurance
coverage.
 
9.11  
Material Adverse Change.

 
A material adverse change occurs, or is reasonably likely to occur, in the
Borrower’s (or any Obligor’s) business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the credit; or the Bank
determines that it is insecure for any other reason.
 
9.12  
Government Action.

 
Any government authority takes action that the Bank believes materially
adversely affects the Borrower’s or any Obligor’s financial condition or ability
to repay.
 
 
15

--------------------------------------------------------------------------------

 
 
9.13  
Default under Related Documents.

 
Any default occurs under any guaranty, subordination agreement, security
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty.
 
9.14  
Other Breach Under Agreement.

 
A default occurs under any other term or condition of this Agreement not
specifically referred to in this Article.  This includes any failure or
anticipated failure by the Borrower (or any other party named in the Covenants
section) to comply with any financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to the Borrower or the Bank.
 
10.  
ENFORCING THIS AGREEMENT; MISCELLANEOUS

 
10.1  
GAAP.

 
Except as otherwise stated in this Agreement, all financial information provided
to the Bank and all financial covenants will be made under generally accepted
accounting principles, consistently applied.
 
10.2  
Governing Law.

 
This Agreement is governed by federal law.  To the extent that state law applies
and is not preempted by federal law, then the laws of the State of Maryland
apply.  To the extent that the Bank has greater rights or remedies under federal
law, whether as a national bank or otherwise, this paragraph shall not be deemed
to deprive the Bank of such rights and remedies as may be available under
federal law.
 
10.3  
Successors and Assigns.

 
This Agreement is binding on the Borrower’s and the Bank’s successors and
assignees.  The Borrower agrees that it may not assign this Agreement without
the Bank’s prior consent.  The Bank may sell participations in or assign this
loan, and may exchange information about the Borrower (including, without
limitation, any information regarding any hazardous substances) with actual or
potential participants or assignees.  If a participation is sold or the loan is
assigned, the purchaser will have the right of set-off against the Borrower.
 
10.4  
Severability; Waivers.

 
If any part of this Agreement is not enforceable, the rest of the Agreement may
be enforced.  The Bank retains all rights, even if it makes a loan after
default.  If the Bank waives a default, it may enforce a later default.  Any
consent or waiver under this Agreement must be in writing.
 
10.5  
Attorneys’ Fees.

 
The Borrower shall reimburse the Bank for any reasonable costs and attorneys’
fees incurred by the Bank in connection with the enforcement or preservation of
any rights or remedies under this Agreement and any other documents executed in
connection with this Agreement, and in connection with any amendment, waiver,
“workout” or restructuring under this Agreement.  In the event of a lawsuit or
arbitration proceeding, the prevailing party is entitled to recover costs and
reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator.  In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case.  To the extent permitted by law, as used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.
 
10.6  
Joint and Several Liability.

 
(a)
Each Borrower agrees that it is jointly and severally liable to the Bank for the
payment of all obligations arising under this Agreement, and that such liability
is independent of the obligations of the other Borrower(s).  Each obligation,
promise, covenant, representation and warranty in this Agreement shall be deemed
to have been made by, and be binding upon, each Borrower, unless this Agreement
expressly provides otherwise.  The Bank may bring an action against any
Borrower, whether an action is brought against the other Borrower(s).

 
(b)
Each Borrower agrees that any release which may be given by the Bank to the
other Borrower(s) or any guarantor will not release such Borrower from its
obligations under this Agreement.

 
(c)
Each Borrower waives any right to assert against the Bank any defense, setoff,
counterclaim, or claims which such Borrower may have against the other
Borrower(s) or any other party liable to the Bank for the obligations of the
Borrowers under this Agreement.

 
(d)
Each Borrower waives any defense by reason of any other Borrower’s or any other
person’s defense, disability, or release from liability.  The Bank can exercise
its rights against each Borrower even if any other Borrower or any other person
no longer is liable because of a statute of limitations or for other reasons.

 
(e)
Each Borrower agrees that it is solely responsible for keeping itself informed
as to the financial condition of the other Borrower(s) and of all circumstances
which bear upon the risk of nonpayment.  Each Borrower waives any right it may
have to require the Bank to disclose to such Borrower any information which the
Bank may now or hereafter acquire concerning the financial condition of the
other Borrower(s).

 
(f)
Each Borrower waives all rights to notices of default or nonperformance by any
other Borrower under this Agreement.  Each Borrower further waives all rights to
notices of the existence or the creation of new indebtedness by any other
Borrower and all rights to any other notices to any party liable on any of the
credit extended under this Agreement.

 
 
16

--------------------------------------------------------------------------------

 
 
(g)
The Borrowers represent and warrant to the Bank that each will derive benefit,
directly and indirectly, from the collective administration and availability of
credit under this Agreement.  The Borrowers agree that the Bank will not be
required to inquire as to the disposition by any Borrower of funds disbursed in
accordance with the terms of this Agreement.

 
(h)
Until all obligations of the Borrowers to the Bank under this Agreement have
been paid in full and any commitments of the Bank or facilities provided by the
Bank under this Agreement have been terminated, each Borrower (a) waives any
right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including without limitation, any claim
or right of subrogation under the Bankruptcy Code (Title 11, United States Code)
or any successor statute, which such Borrower may now or hereafter have against
any other Borrower with respect to the indebtedness incurred under this
Agreement; (b) waives any right to enforce any remedy which the Bank now has or
may hereafter have against any other Borrower, and waives any benefit of, and
any right to participate in, any security now or hereafter held by the Bank.

 
(i)
Each Borrower waives any right to require the Bank to proceed against any other
Borrower or any other person; proceed against or exhaust any security; or pursue
any other remedy.  Further, each Borrower consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Borrowers under this Agreement or which, but for this provision, might
operate as a discharge of the Borrowers.

 
10.7  
Set-Off.

 
(a)
In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank against any and all
Obligations owing to the Bank.  The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement or any guaranty, and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable Deposits.

 
(b)
The set-off may be made without prior notice to the Borrower or any other party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Obligor) to the fullest extent permitted by law.  The Bank agrees promptly
to notify the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 
(c)
For the purposes of this paragraph, “Deposits” means any deposits (general or
special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower or any Obligor which come into the possession
or custody or under the control of the Bank.  “Obligations” means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement, and the obligations to the Bank of any Obligor.

 
10.8  
One Agreement.

 
This Agreement and any related security or other agreements required by this
Agreement, collectively:
 
(a)
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;

 
(b)
replace any prior oral or written agreements between the Bank and the Borrower
concerning this credit; and

 
(c)
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.

 
In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.  Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
 
10.9  
Disposition of Schedules and Reports.

 
The Bank will not be obligated to return any schedules, invoices, statements,
budgets, forecasts, reports or other papers delivered by the Borrower.  The Bank
will destroy or otherwise dispose of such materials at such time as the Bank, in
its discretion, deems appropriate.
 
10.10  
Returned Merchandise.

 
Until the Bank exercises its rights to collect the accounts receivable as
provided under any security agreement required under this Agreement, the
Borrower may continue its present policies for returned merchandise and
adjustments.  Credit adjustments with respect to returned merchandise shall be
made immediately upon receipt of the merchandise by the Borrower or upon such
other disposition of the merchandise by the debtor in accordance with the
Borrower’s instructions.  If a credit adjustment is made with respect to any
Acceptable Receivable, the amount of such adjustment shall no longer be included
in the amount of such Acceptable Receivable in computing the Borrowing Base.
 
 
17

--------------------------------------------------------------------------------

 
 
10.11  
Verification of Receivables.

 
The Bank may at any time, either orally or in writing, request confirmation from
any debtor of the current amount and status of the accounts receivable upon
which such debtor is obligated.
 
10.12  
Waiver of Confidentiality.

 
The Borrower authorizes the Bank to discuss the Borrower’s financial affairs and
business operations with any accountants, auditors, business consultants, or
other professional advisors employed by the Borrower, and authorizes such
parties to disclose to the Bank such financial and business information or
reports (including management letters) concerning the Borrower as the Bank may
request.
 
10.13  
Indemnification.

 
The Borrower will indemnify and hold the Bank harmless from any loss, liability,
damages, judgments, and costs of any kind relating to or arising directly or
indirectly out of (a) this Agreement or any document required hereunder, (b) any
credit extended or committed by the Bank to the Borrower hereunder, (c) any
claim, whether well-founded or otherwise, that there has been a failure to
comply with any law regulating the Borrower’s sales or leases to or performance
of services for debtors obligated upon the Borrower’s accounts receivable and
disclosures in connection therewith, and (d) any litigation or proceeding
related to or arising out of this Agreement, any such document, any such credit,
or any such claim.  This indemnity includes but is not limited to attorneys’
fees (including the allocated cost of in-house counsel).  This indemnity extends
to the Bank, its parent, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys, and assigns.  This indemnity will
survive repayment of the Borrower’s obligations to the Bank.  All sums due to
the Bank hereunder shall be obligations of the Borrower, due and payable
immediately without demand.
 
10.14  
Notices.

 
Unless otherwise provided in this Agreement or in another agreement between the
Bank and the Borrower, all notices required under this Agreement shall be
personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
sent by facsimile to the fax numbers listed on the signature page, or to such
other addresses as the Bank and the Borrower may specify from time to time in
writing.  Notices and other communications shall be effective (i) if mailed,
upon the earlier of receipt or five (5) days after deposit in the U.S. mail,
first class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.
 
10.15  
Headings.

 
Article and paragraph headings are for reference only and shall not affect the
interpretation or meaning of any provisions of this Agreement.
 
10.16  
Counterparts.

 
This Agreement may be executed in as many counterparts as necessary or
convenient, and by the different parties on separate counterparts each of which,
when so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same agreement.
 
10.17  
Borrower Information; Reporting to Credit Bureaus.

 
The Borrower authorizes the Bank at any time to verify or check any information
given by the Borrower to the Bank, check the Borrower’s credit references,
verify employment, and obtain credit reports.  The Borrower agrees that the Bank
shall have the right at all times to disclose and report to credit reporting
agencies and credit rating agencies such information pertaining to the Borrower
and/or all guarantors as is consistent with the Bank’s policies and practices
from time to time in effect.
 
10.18  
Prior Agreement Superseded.

 
This Agreement supersedes the Loan Agreement entered into as of May 4, 2010,
between the Bank and the Borrower, and any credit outstanding thereunder shall
be deemed to be outstanding under this Agreement.
 
10.19  
CONFESSION OF JUDGMENT.

 
THE BORROWER AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE BEFORE ANY COURT OF
RECORD IN THE UNITED STATES OR ANY CLERK OF ANY COURT OF RECORD TO APPEAR ON
BEHALF OF THE BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR BEFORE ANY
CLERK THEREOF OR OTHER COURT OFFICIAL, AND TO CONFESS JUDGMENT AGAINST THE
BORROWER IN FAVOR OF THE HOLDER OF THIS AGREEMENT IN THE FULL AMOUNT DUE UNDER
THIS AGREEMENT (INCLUDING PRINCIPAL, ACCRUED INTEREST AND ANY AND ALL CHARGES,
FEES AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO FIFTEEN PERCENT (15%) OF THE TOTAL
AMOUNT DUE, PLUS COURT COSTS, ALL WITHOUT PRIOR NOTICE OR OPPORTUNITY OF THE
BORROWER FOR PRIOR HEARING.  THE BORROWER AGREES AND CONSENTS THAT VENUE AND
JURISDICTION SHALL BE PROPER IN THE CIRCUIT COURT OF ANY COUNTY OF THE STATE OF
MARYLAND OR OF BALTIMORE CITY, MARYLAND, OR IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND.  THE BORROWER WAIVES THE BENEFIT OF ANY AND EVERY
STATUTE, ORDINANCE, OR RULE OF COURT WHICH MAY BE LAWFULLY WAIVED CONFERRING
UPON THE BORROWER ANY RIGHT OR PRIVILEGE OF EXEMPTION, HOMESTEAD RIGHTS, STAY OF
EXECUTION, OR SUPPLEMENTARY PROCEEDINGS, OR OTHER RELIEF FROM THE ENFORCEMENT OR
IMMEDIATE ENFORCEMENT OF A JUDGMENT OR RELATED PROCEEDINGS ON A JUDGMENT.  THE
AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST THE BORROWER SHALL
NOT BE EXHAUSTED BY ONE OR MORE EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE
THEREOF, AND SHALL NOT BE EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO;
SUCH AUTHORITY AND POWER MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO
TIME, IN THE SAME OR DIFFERENT JURISDICTIONS, AS OFTEN AS THE HOLDER SHALL DEEM
NECESSARY, CONVENIENT, OR PROPER.
 
10.20  
Waiver of Jury Trial.

 
THE PARTIES TO THIS AGREEMENT WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH THEY MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY
PERTAINING TO, THIS AGREEMENT.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS AGREEMENT.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.
 
[Signatures follow on next page.]
 
 
18

--------------------------------------------------------------------------------

 
 
The Borrower executed this Agreement as of the date stated at the top of the
first page, intending to create an instrument executed under seal.
 
 

 
BANK OF AMERICA, N.A.
           
By:
/s/ Kevin P. Mahon       Kevin P. Mahon,       Senior Vice President            
 
Address for Notices:
             
100 South Charles Street, 3rd Floor
      Baltimore, Maryland 21201           Witness:         GAMERS FACTORY,
INCORPORATED               By:  /s/ Richard J. Leimbach (Seal)       Richard J.
Leimbach       Chief Financial Officer               Address for Notices:      
        10957 McCormick Road       Hunt Valley, Maryland 21031      
Attn: Richard J. Leimbach
          Witness:           GAME TRADING TECHNOLOGIES, INC.                 /s/
Richard J. Leimbach (Seal)       Richard J. Leimbach       Chief Financial
Officer               Address for Notices:              
10957 McCormick Road
     
Hunt Valley, Maryland 21031
     
Attn: Richard J. Leimbach
         

 
USA PATRIOT ACT NOTICE


Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a
loan.  The Bank will ask for the Borrower’s legal name, address, tax ID number
or social security number and other identifying information.  The Bank may also
ask for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.

19